FIRST JUDICIAL DISTRICT
                                                SIXTH DIVISION
                                                MARCH 31, 2011




No. 1-09-3012


JOHN RUSSELL, as Executor of the Estate of             )   Appeal from the
Michael Russell, Deceased,                             )   Circuit Court of
                                                       )   Cook County.
               Plaintiff-Appellant,                    )
    v.                                                 )    No. 05 L 1112
                                                       )
SNFA,                                                  )     Honorable
                                                       )     Jeffrey Lawrence,
               Defendant-Appellee.                     )     Judge Presiding.


         JUSTICE ROBERT E. GORDON delivered the judgment of the court,
         with opinion.
          Justices Cahill and McBride concurred in the judgment and opinion.

                                       OPINION

         Plaintiff’s brother died during a helicopter crash in Illinois. Defendant SNFA,

a French company, made a part for that helicopter, which plaintiff claims was

defective and the cause of the crash. Defendant moved to dismiss on the ground

that Illinois had no jurisdiction over it, and the trial court dismissed for lack of

personal jurisdiction. For the reasons discussed below, we reverse and remand for

further proceedings consistent with this opinion.
No. 1-09-3012

                                      BACKGROUND

                                       I. The Parties

      On January 28, 2003, Michael Russell (Russell) died during a helicopter

crash in Illinois. Russell, who was the pilot and sole occupant, was working for Air

Angels, a medical air service that did business primarily in Illinois and, in particular,

Cook County. Russell died leaving a wife and two sons. Plaintiff John Russell

(plaintiff) is Michael Russell’s brother and the executor of Michael Russell’s estate.

      In his complaint, plaintiff alleged that the crash was caused, specifically, by

the failure of one of the helicopter’s tail-rotor drive-shaft bearings, which defendant

manufactured. Plaintiff alleged that, as a result of this failure, the drive shaft

fractured, leaving the tail rotor inoperable. The helicopter then spun out of control,

crashing to the ground.

      Defendant is a French manufacturer of both custom-made aerospace bearings

and helicopter tail-rotor bearings.

                                II. The Product at Issue

      In its brief to this court, defendant admitted the following facts.

      The helicopter involved in the accident was an A 109 helicopter

manufactured by Agusta S.p.A. (Agusta) in Italy in 1989. The helicopter contained


                                             2
No. 1-09-3012

seven tail-rotor bearings manufactured by defendant. These bearings were custom-

made by defendant for use in Agusta’s A 109 helicopters. The helicopter in question

had several owners and operators. In 1998, a German company sold it to Metro

Aviation in Louisiana, which in turn sold it to Air Angels, which was Russell’s

employer at the time of the crash.

         In 1998 and again in 2002, M etro Aviation replaced some of the bearings.

The replacement bearings had been manufactured by defendant in France, and then

sold to Agusta in Italy, which in turn sold them to its American subsidiary, Agusta

Aerospace Corporation (Agusta AC), which then sold them to Metro Aviation in

Louisiana.     Defendant acknowledges that Agusta AC sells SNFA’s custom-made

bearings to owners of A 109 aircraft around the world.

         Specifically for Agusta, defendant manufactures several different custom-

made tail-rotor bearings. Agusta provides defendant with precise specifications, and

defendant manufactures the bearings according to those specifications. Defendant

acknowledges that it knows that its custom-made tail-rotor bearings are

incorporated by Agusta into helicopters and also sold as individual replacement

parts.

         Defendant states that it is in the business of providing custom-made bearings,


                                            3
No. 1-09-3012

mostly to European customers. Defendant manufactures custom-made bearings for

both the aerospace industry and for helicopters. Defendant claims that it has no

American customers for its helicopter bearings, but admits that it does have three

American customers for its aerospace bearings: (1) Rolls Royce, a jet-engine

manufacturer; (2) Honeywell, an engine manufacturer; and (3) Hamilton Sundstrand,

a subsidiary of United Technologies Corporation.

                              III. Orders Appealed From

      On August 26, 2010, the trial court granted defendant’s motion to dismiss for

lack of personal jurisdiction, but it stayed the order. The trial court’s written order

stated that its ruling was “made in accordance w/ [sic] transcript.” In open court,

the trial court explained, as follows, why it rejected plaintiff’s claim that defendant

was doing business in Illinois:

                    “Now, in the case before me, there is no office,

             there is no showing whatsoever of the derivation of a

             substantial portion of overall business in Illinois.

                    There is only the most minimal showing of physical

             presence in Illinois. Two visits are discussed, but only

             one of those visits falls within the parameter of which the


                                           4
No. 1-09-3012

           cases say the Court should consider, in determining the

           existence of general jurisdiction. ***

                  So, I selected a slightly broader period of two-and-

           a-half years, but the first visit was in 2000, and the

           accident didn’t occur [until] 2003.

                  So, during the relevant period, we have a single

           visit of a SNFA representative to Hamilton Sundstrand in

           Rockford, and we have invoicing done through Rockford,

           although the product, itself, was shipped to San Diego.

                  At best, we have a decent dollar amount of sales

           reflected in the invoices, not quite a million dollars, if I

           rely on that figure in that contract that I mentioned.

                  Whereas, in Riemer [v. KSL Recreation Corp., 348

           Ill. App. 3d 26 (2004)], $6 million in sales by a much

           smaller company than SNFA were held insufficient, and

           the Court found a lack of general jurisdiction in that case.

                  So, my conclusion is that the plaintiff in this case

           has failed to meet its burden of showing continuous and


                                          5
No. 1-09-3012

             systematic presence in Illinois.”

In open court, the trial court also explained why it rejected plaintiff’s claim that the

court had jurisdiction over defendant due to the fact that the helicopter crashed in

Illinois:

             “[I]f the plaintiff was to make a case at all, it had to be

             based on general jurisdiction, simply because the

             [helicopter] accident didn’t arise out of their Illinois

             contacts.

                    So, it doesn’t meet – putting aside the question of

             purposefully-directed activity, [the accident] simply did

             not arise out of the Illinois activity.”

       On September 24, 2008, the trial court found that there was no just reason to

delay either enforcement or appeal of its ruling. Plaintiff filed a notice of appeal,

appealing the orders dated August 26, 2009, and September 24, 2009, as well as

earlier orders related to discovery. This appeal followed.

                                      ANALYSIS

                                I. Standard of Review

        “The plaintiff bears the burden of establishing a prima facie basis upon


                                            6
No. 1-09-3012

which jurisdiction over an out-of-state resident may be exercised.” Roiser v.

Cascade Mountain, Inc., 367 Ill. App. 3d 559, 561 (2006); Alderson v. Southern

Co., 321 Ill. App. 3d 832, 846 (2001); Khan v. Van Remmen, Inc., 325 Ill. App. 3d

49, 53-54 (2001). “If jurisdictional facts remain in controversy, then the court must

conduct a hearing to resolve those disputes.” Knaus v. Guidry, 389 Ill. App. 3d

804, 813 (2009). “When the circuit court decides a jurisdictional question solely on

the basis of documentary evidence” and without an evidentiary hearing, as it did in

this case, then “the question is addressed de novo on appeal.” Roiser, 367 Ill. App.

3d at 561; Alderson, 321 Ill. App. 3d at 846. On appeal, we must “resolve in favor

of the plaintiff any conflicts in the pleadings and affidavits.” MacNeil v. Trambert,

401 Ill. App. 3d 1077, 1080 (2010). If we find that plaintiff has made a prima facie

case for jurisdiction, we must then determine if any material evidentiary conflicts

exist. MacNeil, 401 Ill. App. 3d at 1080. If a material evidentiary conflict exists,

we must remand the case to the trial court for an evidentiary hearing. MacNeil, 401

Ill. App. 3d at 1080.

                II. Applicable Statutory and Constitutional Provisions

      Section 2-209 of the Code of Civil Procedure (735 ILCS 5/2-209 (West

2002)) sets forth when Illinois courts will exercise personal jurisdiction over a


                                           7
No. 1-09-3012

defendant. Subsection (a), which governs specific jurisdiction, lists 14 different

actions by a defendant which will subject him or her to Illinois jurisdiction. 735

ILCS 5/2-209(a)(1) through (a)(14) (W est 2002). A defendant is subject to

jurisdiction for “any cause of action arising from the doing of any” of these “acts,”

which include the transaction of business or the commission of a tort. 735 ILCS

5/2-209(a)(1) through (a)(14) (West 2002). Subsection (b), which governs general

jurisdiction, lists four grounds, only two of which apply to corporations: “(3) *** a

corporation organized under the laws of this State; or (4) *** [a] corporation doing

business within this State.” 735 ILCS 5/2-209(b)(3), (b)(4) (West 2002).

Subsection (c) is a “catchall provision” which permits Illinois courts to “ ‘exercise

jurisdiction on any other basis now or hereafter permitted by the Illinois Constitution

and the Constitution of the United States.’ ” Roiser, 367 Ill. App. 3d at 561

(quoting 735 ILCS 5/2-209(c) (W est 2002)). Subsection (c) permits an Illinois

court to exercise personal jurisdiction to the extent permitted by the due process

clause of the fourteenth amendment to the United States Constitution. Klump v.

Duffus, 71 F.3d 1368, 1371 (7th Cir. 1995) (Illinois long-arm statute was amended

in 1989 to add subsection (c), which is “coextensive with the due process

requirements of the United States Constitution”).


                                           8
No. 1-09-3012

      An exercise of jurisdiction under any of the three statutory subsections must

also comport with the due process clause. The due process clause limits a state’s

exercise of personal jurisdiction over a nonresident defendant to those instances

where the defendant had at least “minimum contacts” with the state. Roiser, 367 Ill.

App. 3d at 561. This court has described the minimum contacts standard as follows:

             “The minimum contacts standard ensures that ‘requiring the out-

             of-state resident to defend in the forum does not ‘ “offend

             traditional notions of fair play and substantial justice.” ’

             [Citation.] The minimum contacts analysis must be based on

             some act by which the defendant purposefully availed itself of

             the privilege of conducting activities within the forum state, in

             order to assure that a nonresident will not be haled into a forum

             solely as a result of random, fortuitous, or attenuated contacts

             with the forum or the unilateral acts of a consumer or some other

             third person.” (Internal quotation marks omitted.) Roiser, 367

             Ill. App. 3d at 561-62.

      The minimum contacts needed for jurisdiction depends on whether the

jurisdiction asserted is general or specific jurisdiction. MacNeil, 401 Ill. App. 3d at


                                           9
No. 1-09-3012

1081. General jurisdiction exists when defendant’s general business contacts with

the forum state are continuous and systematic. Knaus, 389 Ill. App. 3d at 814;

MacNeil, 401 Ill. App. 3d at 1081. See also Helicopteros Nacionales de Columbia,

S.A. v. Hall, 466 U.S. 408, 414 n.9, 415 (1984). Specific jurisdiction exists when

the cause of action arose out of defendant’s contacts with the forum state. Knaus,

389 Ill. App. 3d at 814; MacNeil, 401 Ill. App. 3d at 1081. See also Helicopteros,

466 U.S. at 414, 414 n.8.

       In the case at bar, plaintiff claimed that this court could exercise jurisdiction

under subsection (a), (b) or (c). Plaintiff claimed that this court had specific

jurisdiction, under subsection a, because of “[t]he commission of a tortious act

within this State.” 735 ILCS 5/2-209(a)(2) (West 2002). Plaintiff also claimed that

this court had general jurisdiction under subsection (b), because defendant was a

“corporation doing business within this State.” 735 ILCS 5/2-209(b)(4) (West

2002). Last, but not least, plaintiff claimed that this court could exercise jurisdiction

under the catchall provision of subsection (c). 735 ILCS 5/2-209(c) (West 2002).

As noted above, the trial court rejected plaintiff’s claims of jurisdiction under

subsections (a) and (b), but did not make a specific ruling with respect to subsection

(c).


                                           10
No. 1-09-3012

                                 III. Minimum Contacts

      For the reasons discussed below, we find that the court had specific

jurisdiction over defendant, under both subsections (a) and (c). 735 ILCS 5/2-

209(a)(2), (c) (West 2002). Since we find that jurisdiction exists under these

subsections, we do not review plaintiff’s claim of general jurisdiction under

subsection b. In addition, “[w]hile defendant has contested some of the facts

asserted by plaintiff, the facts relied on by this court in finding specific personal

jurisdiction are not contested by defendant.” Bell v. Don Prudhomme Racing, Inc.,

405 Ill. App. 3d 223, 234 (2010). As a result, there is no need to remand for an

evidentiary hearing. Bell, 405 Ill. App. 3d at 234.

      With specific jurisdiction, a nonresident defendant has minium contacts with

the forum state, when the defendant has purposefully directed its activities at the

forum, and the litigation results from alleged injuries that arise out of or relate to

those activities. Bell, 405 Ill. App. 3d at 231 (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). For a tort action, the state in which the

injury occurs is then considered to be the state in which the tort occurred. Bell, 405

Ill. App. 3d at 231 (citing Indianapolis Colts, Inc. v. Metropolitan Baltimore

Football Club Ltd. Partnership, 34 F.3d 410, 412 (7th Cir. 1994), citing Calder v.


                                            11
No. 1-09-3012

Jones, 465 U.S. 783, 790 (1984)). See also MacNeil, 401 Ill. App. 3d at 1084

(“ ‘For purposes of the tort provision of the long-arm statute, the place of the wrong

is the place where the last event necessary to hold the actor liable takes place.’

[Citation.]”) (quoting Arthur Young & Co. v. Bremer, 197 Ill. App. 3d 30, 36

(1990)). “The Seventh Circuit has repeatedly held that tortfeasors must expect to be

haled into Illinois courts for torts where the injury took place there.” ABN AMRO,

Inc. v. Capital International Ltd., 595 F. Supp. 2d 805, 828 (N.D. Ill. 2008)

(mem.op.). In the case at bar, the injury occurred in Illinois, and thus Illinois is the

state in which the tort occurred. Cf. Helicopteros, 466 U.S. at 415 (finding that a

wrongful death claim did not arise out of defendant’s activities in Texas, where the

helicopter crash occurred in Peru and not Texas).

      In the case at bar, both parties cite the United States Supreme Court’s

decision in Asahi Metal Industry Co. v. Superior Court, 480 U.S. 102 (1987), as the

high court’s most recent, relevant 1 statement about minimum contacts, but they


      1
          The United States Supreme Court has taken up the issue of minimum

contacts, subsequent to Asahi. E.g. Burnham v. Superior Court, 495 U.S. 604

(1990) (issue was whether minimum contacts were satisfied by personal service of

process on a husband who was present during a trip to forum, for purposes of wife’s

                                           12
No. 1-09-3012

disagree about what Asahi means, and how it should be applied to the facts of our

case.

        Asahi concerned a cause of action only for indemnification. Asahi, 480 U.S.

at 106 (the accident victim’s claims were “eventually settled and dismissed, leaving

only [an] indemnity action”). A plaintiff, who was injured in a motorcycle accident

in California, sued the Taiwanese manufacturer of the motorcycle’s inner tubes.

Asahi, 480 U.S. at 105-06. The Taiwanese tube manufacturer, in turn, filed a cross-

complaint for indemnification against Asahi, the Japanese manufacturer of the tube’s

valve assembly. Asahi, 480 U.S. at 106. The only question before the Court was

whether a California court should exercise personal jurisdiction in order to require a

Japanese submanufacturer to indemnify a Taiwanese manufacturer. Asahi, 480

U.S. at 115. All nine justices answered no.

        All nine justices found that, for a forum to exercise personal jurisdiction over

a defendant, (1) the defendant must have minium contacts with the forum, and (2) it

must be reasonable for the forum to exercise jurisdiction. Asahi, 480 U.S. at 112-

14, 116, 121-22. All nine justices agreed that, in the case before them, the exercise

of jurisdiction was not reasonable, and agreed on the factors that govern


divorce action). However, Asahi remains the case most comparable to ours.

                                           13
No. 1-09-3012

reasonableness.2 Asahi, 480 U.S. at 113, 116, 121.

      However, the justices disagreed about whether minimum contacts existed, on

the facts before them. Four justices believed that minimum contacts did not exist.

Asahi, 480 U.S. at 112-13. Four justices believed that “[t]his is one of those rare

cases” in which minium contacts exist, but it would still be unreasonable to exert

jurisdiction. Asahi, 480 U.S. at 116 (Brennan, J., concurring in part and concurring

in the judgment, joined by White, Marshall, and Blackmun, JJ.) One justice

believed that the Court should not even consider the issue of minimum contacts,

since it could decide the case on reasonableness alone. Asahi, 480 U.S. at 121-22

(Stevens, J., concurring in part and concurring in the judgment, joined by White and

Blackmun, JJ.).

      Even the four justices who did not find minimum contacts cited with approval

the decision of Rockwell International Corp. v. Costruzioni Aeronautiche Giovanni

Agusta, S.p.A., 553 F. Supp. 328 (E.D. Pa. 1982) (mem. op.). Asahi, 480 U.S. at

113. Finding that there was no evidence that Asahi had “designed” its product in

anticipation of sales in the forum state, they cited Rockwell as an example of where

the opposite was true – where a defendant had designed its product in anticipation


      2
          We discuss reasonableness, below, in the following section of this opinion.

                                           14
No. 1-09-3012

of sales in the forum state. Asahi, 480 U.S. at 113.

      The defendant in Rockwell was SNFA, the same defendant that is before us,

and the facts in Rockwell are almost indistinguishable from the facts in our case.

Like we hold today, the Rockwell court held that the forum state, which was the site

of the crash, could exercise specific personal jurisdiction over defendant SNFA.

Rockwell, 533 F. Supp. at 329. Exactly as in our case, defendant had custom-made

bearings for an A 109 helicopter, manufactured by Agusta. Rockwell, 533 F. Supp.

at 329. Exactly as in our case, a subsequent owner replaced the tail-rotor drive-shaft

bearings, with ones also manufactured by defendant. Rockwell, 533 F. Supp. at

330. Exactly as in our case, plaintiff alleged that the bearings and the drive shaft

failed, causing the helicopter to crash. Rockwell, 533 F. Supp. at 330. Exactly as

in our case, the forum state in Rockwell had a long-arm statute with a subsection

that authorized the exercise of personal jurisdiction to the fullest extent allowed by

the due process clause. Rockwell, 533 F. Supp. at 330.

      First, the Rockwell court found that the cause of action arose from

defendant’s activity in the state. Rockwell, 533 F. Supp. at 331. Specifically, it

found that the “cause of action is traced from the sale of the ball bearings by SNFA,

through its chain of distribution, to the apparent malfunction that allegedly caused


                                          15
No. 1-09-3012

the helicopter to crash.” Rockwell, 533 F. Supp. at 331. As a result, the court

concluded that the “sale, malfunction and injury all occurred within” the forum state.

Rockwell, 533 F. Supp. at 331. As in our case, the malfunction and the injury

indisputably occurred in the forum state.

      In addition, the Rockwell court reached the conclusion that the sale occurred

in the forum state, even though the bearings had traveled through a similar

distribution network as the bearings in our case – a sale by defendant to Agusta in

Italy, a sale by Agusta to its American distributor, and then a sale to an American

consumer. Rockwell, 533 F. Supp. at 329, 331. The fact that the consumer sale in

Rockwell took place in Pennsylvania, the crash site, whereas the consumer sale in

our case took place in Louisiana is of no import, since defendant is not suggesting

that jurisdiction in Louisiana would be proper.

      Second, the Rockwell court found that minimum contacts existed. Defendant

argued against minimum contacts claiming, exactly as it does in our case, that its

sales of ball bearings to Agusta were confined to Europe and that a court should not

blur the distinction between Agusta and defendant. Rockwell, 533 F. Supp. at 331.

The Rockwell court rejected that claim, as we do now. “[B]ecause the ball bearings

are custom-made, SNFA intended its products to be an inseparable part of the


                                            16
No. 1-09-3012

marketing plan of Agusta.” Rockwell, 533 F. Supp. at 332. Since “the bearing was

uniquely designed for incorporation into Agusta’s helicopter,” SNFA had to

distribute its product through Agusta’s distributions system. Rockwell, 533 F. Supp.

at 333. The demand for these bearings is dependent on the demand for Agusta’s

product containing SNFA bearings. Thus, SNFA benefitted, and intended to benefit,

from Agusta’s marketing and distribution.

       SNFA does not deny that it knew that Agusta helicopters were sold

throughout the United States. SNFA also does not deny that it knew that Agusta

had an American subsidiary for the purpose of American distribution. 3 “Given the

distribution system, SNFA had ample reason to know and expect that its bearing, as

a unique part of a larger product, would be marketed in any or all states, including

[the forum state].” (Emphasis in original). Rockwell, 533 F. Supp. at 333. “By


       3
           Although we rely exclusively on the admissions that defendant made in this

case and on this appeal, we observe that the Rockwell court also found that SNFA

had “worked closely” with Agusta engineers to develop the ball bearings for the A

109 helicopter, and that SNFA was aware that the A 109 helicopter was “targeted”

for the market in the United States, as well as Europe. Rockwell, 533 F. Supp. at

330.

                                           17
No. 1-09-3012

virture of having a component specifically designed for the Agusta helicopter, SNFA

had a ‘stake in,’ and expected to derive definite benefit from sales of the Agusta A-

109 (and replacement parts) in the United States.” Rockwell, 533 F. Supp. at 333.

         In essence, Agusta is the marketer and distributor to the consumer of their

joint and ultimate product. SNFA has chosen to leave to Agusta the marketing and

distribution to the consumer. Agusta is thus the conduit through which this SNFA

product, custom-made for Agusta, reaches the ultimate consumers.

      The facts of Asahi are distinguishable from the facts at bar, as the Asahi

Court itself recognized. Asahi, 480 U.S. at 113. Four justices found no minimum

contacts by a Japanese component maker, which had sold a component to a

Taiwanese manufacturer. Asahi, 480 U.S. at 106. The Court found no jurisdiction

since there was no evidence that the defendant before it had designed its product for

the manufacturer. Asahi, 480 U.S. at 113. As the Court itself noted, the

relationship between SNFA and Agusta is just the opposite. Asahi, 480 U.S. at 113

(citing Rockwell, 553 F. Supp. at 328).

      Although Rockwell is not binding on us, we find its logic persuasive, as did

the United States Supreme Court. The trial court erred in not recognizing that the

tort occurred in Illinois and that the injuries related to defendant’s activities directed


                                            18
No. 1-09-3012

toward the forum. For the reasons discussed above, we find that minimum contacts

existed.

                                    IV. Reasonableness

       In addition to establishing defendant’s minimum contacts with Illinois,

plaintiff must show, to comply with federal due process, the reasonableness of our

state’s exercise of personal jurisdiction over defendant. Asahi, 480 U.S. at 113;

Bell, 405 Ill. App. 3d at 233. To determine reasonableness, courts consider the

following factors: (1) the burden on the defendant; (2) the forum state’s interest in

resolving the dispute; (3) the plaintiff’s interest in obtaining relief; (4) the interest of

the affected forums, including the forum state, in the most efficient resolution of the

dispute; and (5) the interest of the affected forums in the advancement of substantive

social policies. Asahi, 480 U.S. at 113; Bell, 405 Ill. App. 3d at 234.

       In the case at bar, most of these factors favor finding jurisdiction in Illinois.

First, Illinois has an interest in resolving a dispute concerning a helicopter crash and

a death that occurred in Illinois, particularly when that tragedy concerns the

provision of ambulance services to Illinois residents and citizens.4 Second, plaintiff


       4
           In Asahi, the Supreme Court found that because “the plaintiff is not a

California resident, California’s legitimate interests in the dispute have considerably

                                             19
No. 1-09-3012

as executor has a strong interest in obtaining relief for his brother’s estate. Third, as

the crash site of an aircraft, Illinois has a strong interest in the efficient resolution of

the resulting dispute. Fourth, Illinois also has a strong interest in advancing the

substantive social policy of compensating victims for torts occurring in Illinois and

of ensuring the safety of the air ambulance services utilized by its citizens.

       In Asahi, our Supreme Court found reasonableness lacking where the suit was

“about indemnification rather than safety standards.” Asahi, 480 U.S. at 114-15.


diminished.” Asahi, 480 U.S. at 114. However, it is unclear who the Court meant

by “plaintiff” in this context: (1) the accident victim or (2) the Taiwanese

manufacturer seeking to assert jurisdiction over its Japanese submanufacturer in a

cross-complaint. As the Court observed, California has less of an interest in the

indemnification of a foreign plaintiff than in a tort on its own soil. Asahi, 480 U.S. at

114. In addition, in the case at bar, plaintiff’s complaint alleges that the deceased

was living in Illinois at the time of the crash. Defendant’s appellate brief asserts,

without citation to the record, that the deceased was a resident of Georgia.

Although Illinois’s interest might be augmented if the deceased was an Illinois

citizen (Asahi, 480 U.S. at 114), we do not find that resolution of this factual issue

is necessary to our resolution of this appeal.

                                             20
No. 1-09-3012

By contrast, the issue in our case is more about safety standards than

indemnification.5

      We recognize “the heavy burden on the alien defendant” of having to litigate

on our soil. Asahi, 480 U.S. at 116. However, as the United States Supreme Court

has held, this is not the only factor; and we find that all the other factors support a

finding of reasonableness. See Robillard v. Berends, 371 Ill. App. 3d 10, 20 (2007)

(“the applicable factors weigh in favor of the plaintiff’s position”).

      In addition, we observe that “SNFA designed and manufactured a component

that was incorporated into a product which was intended to be, and was, in fact,

sold” in the United States. Rockwell, 533 F. Supp. at 334. “Where that component

allegedly fails and causes injury in the very market in which the product was

expected to be sold, it is not unreasonable or unfair to require the defendant to be


      5
          The United States Supreme Court found that, although pressure would be

placed on a submanufacturer if the ultimate manufacturer was found liable for a

defective part, “[t]he possibility of being haled into [an American] court as a result

of an accident involving [the submanufacturer’s] components undoubtedly creates

an additional deterrent to the manufacture of unsafe components.” Asahi, 480 U.S.

at 115.

                                           21
No. 1-09-3012

subject to suit in that forum.” Rockwell, 533 F. Supp. at 334.

       For these reasons, we find it is reasonable for Illinois to exercise jurisdiction

over defendant.

                                V. Illinois Due Process

       Lastly, personal jurisdiction over defendant must also comply with the due

process clause of the Illinois Constitution. Bell, 405 Ill. App. 3d at 234. The due

process protections of the United States and Illinois Constitutions are not identical.

Knaus, 389 Ill. App. 3d at 814; Kostal v. Pinkus Dermatopathology Laboratory,

P.C., 357 Ill. App. 3d 381, 386-87 (2005) (citing Rollins v. Ellwood, 141 Ill. 2d

244, 275 (1990)). Under our state’s due process clause, an Illinois court may

exercise jurisdiction “only when it is fair, just, and reasonable to require a

nonresident defendant to defend an action in Illinois, considering the quality and

nature of the defendant’s acts which occur[red] in Illinois or which affect[ed]

interests located in Illinois.” Rollins, 141 Ill. 2d at 275 (1990). See also Knaus,

389 Ill. App. 3d at 815; Bell, 405 Ill. App. 3d at 234; Commerce Trust Co. v. Air

1st Aviation Cos., 366 Ill. App. 3d 135, 147 (2006) (finding that the Illinois due

process clause permitted jurisdiction over the airplane’s seller where the fatal flight

began in Illinois, and thus involved “the safety of Illinois aircraft and air traffic”).


                                            22
No. 1-09-3012

      Here, an aircraft crashed on Illinois soil; the aircraft was involved in

providing ambulance services to Illinois citizens and residents; the allegedly

defective part was custom-made by defendant for this model of aircraft; by custom-

making parts for a helicopter manufacturer, defendant made itself dependent on the

marketing and distribution network of the manufacturer; and it was reasonably

foreseeable to defendant that it would be haled into an American forum, when it had

previously been subject to jurisdiction for the alleged failure of the same part in the

same model aircraft, manufactured by the same company.

                                   CONCLUSION

      For the above reasons, we reverse the trial court’s dismissal for lack of

personal jurisdiction and remand for further proceedings consistent with this

opinion.

      Reversed and remanded.




                                           23